ORDER
Movant, Michael L. Warren, requests permission to withdraw from the Kentucky Bar Association under terms of disbarment and the KBA does not object.
Movant was indicted by the Knox Circuit Court for one count of tampering with public records in violation of KRS 519.060, one count of first-degree official misconduct, a violation of KRS 522.020, and one count of criminal facilitation to bribery of a public servant in violation of KRS 508.080 and KRS 521.020. Movant entered a guilty plea to the charge of official misconduct and entered a plea of guilty pursuant to North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1971), to the charge of criminal facilitation to bribery of a public servant. As a result, movant has been sentenced to twelve months in jail, probated. In compliance with his probation order imposed by the Knox Circuit Court, movant requests permission to resign from the KBA under terms of disbarment.
Movant is hereby permitted to resign under such terms, pursuant to SCR 3.480(2). Any request for reinstatement shall be made pursuant to SCR 3.520. Mov-ant shall abide by all rules and regulations governing such disbarment, including, but not limited to, prohibition from practicing in the Commonwealth of Kentucky and notifying all current clients in compliance with SCR 3.390. Furthermore, this Court deems movant’s conduct to be in violation of SCR 3.130-8.3(b) which prohibits a lawyer from committing a criminal act that reflects adversely on that lawyer’s honesty, trustworthiness, or fitness as a lawyer.
All concur.
LAMBERT, J., not sitting.
ENTERED: January 31, 1994.
/s/ Robert F. Stephens
ROBERT F. STEPHENS, Chief Justice